975 F.2d 869
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Melanie F. COLLINS, Plaintiff-Appellant,v.THE UNITED STATES, Defendant-Appellee.
No. 92-5017.
United States Court of Appeals, Federal Circuit.
July 10, 1992.

Before NIES, Chief Judge, RICH and LOURIE, Circuit Judges.
NIES, Chief Judge.


1
Melanie F. Collins appeals from the judgment of the United States Claims Court (in Case No. 521-87), entered August 28, 1991, on an opinion dated August 23, 1991, granting the government's motions for partial dismissal and for summary judgment.   We affirm.


2
Ms. Collins, formerly a lieutenant in the United States Navy, was discharged in August of 1987, after twice failing to achieve promotion to lieutenant commander.   In November of 1985, she had filed two petitions with the Board for Correction of Naval Records (BCNR), seeking removal of a letter of non-attainment of Surface Warfare Officer (SWO) status (with substitution of a letter reflecting attainment of such status), and deletion of four officer's fitness reports.   The BCNR denied her requests.


3
In her complaint filed in the United States Claims Court, Ms. Collins sought:  1) reversal of the decision of the BCNR and removal of the negative records;  2) reinstatement with a promotion to lieutenant commander (or alternatively, reinstatement as a lieutenant);  and 3) backpay commensurate with her reinstated rank.   Upon review by this court, we find that all of these claims were thoroughly and persuasively addressed by Judge Horn in her opinion.   Accordingly, we affirm on the basis of that opinion.